 1

 2

 3

 4                                UNITED STATES DISTRICT COURT
 5                                        DISTRICT OF NEVADA
 6                                                   ***
 7    GREGORY HARRIS,                                       Case No. 2:18-cv-00294-APG-CWH
 8                           Plaintiff,
                                                            ORDER
 9          v.
10    JAMES DZURENDA, et al.,
11                           Defendants.
12

13          Presently before the court is Nevada state-prison inmate Gregory Harris’ Motion to Serve

14   Defendants Jo Gentry and Byrne (ECF No. 41), filed on November 5, 2018. Also before the

15   court is Harris’ Motion for Enlargement of Time to Serve Defendants Jo Gentry and Byrne (ECF

16   No. 43), filed on November 19, 2018. The motions are unopposed.

17          The United States Marshal attempted to serve Jo Gentry and Byrne at their last-known

18   addresses, which were provided to the court under seal by the Nevada Attorney General’s Office.

19   (Sealed Submission of Last Known Addresses (ECF No. 20).) The U.S. Marshal indicated the

20   address provided for Byrne was not a valid address. (Summons Returned Unexecuted (ECF No.

21   32) at 1.) The U.S. Marshal attempted to serve Jo Gentry on three occasions, stating that the first

22   time nobody was home and that on the second and third attempts he was “unable to contact at the

23   address.” (Id. at 4.)

24          Harris now requests that U.S. Marshal attempt to serve the defendants again, or that the

25   court run an advertisement in the newspaper to locate and serve Jo Gentry and Byrne. Harris also

26   requests an additional 120 days to serve these defendants. Given that Byrne’s address was not a

27   valid address and that the U.S. Marshal made diligent attempts to serve Jo Gentry at his address to

28   no avail, the court finds that it would be futile to have the U.S. Marshal attempt to repeat service
 1   on those addresses. The court will, however, extend time for service by an additional 120 days

 2   from the date of this order to provide Harris with an opportunity to investigate alternative

 3   addresses for Byrne and Jo Gentry. If he identifies alternative addresses, he may file a motion

 4   requesting service by the U.S. Marshal at those addresses. If he is unable to find alternative

 5   addresses, he may file any motion he deems proper under Rule 4 of the Federal Rules of Civil

 6   Procedure.

 7          IT IS THEREFORE ORDERED that plaintiff Gregory Harris’ Motion to Serve

 8   Defendants Jo Gentry and Byrne (ECF No. 41) is DENIED without prejudice.

 9          IT IS FURTHER ORDERED that Harris’ Motion for Enlargement of Time to Serve

10   Defendants Jo Gentry and Byrne (ECF No. 43) is GRANTED. His deadline to serve these

11   defendants is extended to May 10, 2019.

12

13          DATED: January 10, 2019

14

15                                                         C.W. HOFFMAN, JR.
                                                           UNITED STATES MAGISTRATE JUDGE
16

17

18

19
20

21

22

23

24

25

26

27

28


                                                 Page 2 of 2
